 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ANGELICA R.,                        )    NO. CV 19-4191-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )    MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )    AND ORDER OF REMAND
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                PROCEEDINGS

24

25        Plaintiff filed a complaint on May 14, 2019, seeking review of

26   the Commissioner’s denial of benefits.   The parties consented to

27   proceed before a United States Magistrate Judge on June 7, 2019.

28   Plaintiff filed a motion for summary judgment on September 19, 2019.
 1   Defendant filed a motion for summary judgment on October 28, 2019.

 2   The Court has taken the motions under submission without oral

 3   argument.   See L.R. 7-15; “Order,” filed May 16, 2019.

 4

 5                                  BACKGROUND

 6

 7         Plaintiff asserts disability since November 29, 2009, based on

 8   allegations of, inter alia, fibromyalgia, herniated discs, anxiety,

 9   depression, panic attacks, “ADHD” (attention deficit hyperactivity

10   disorder), and chronic pain in her right hand, wrists, ankles, back,

11   hips, right knee, legs and right foot (Administrative Record (“A.R.”)

12   37, 46-47, 222, 226, 246, 304).   Rheumatologist and Qualified Medical

13   Examiner (“QME”) Dr. Allen I. Salick diagnosed fibromyalgia syndrome

14   based on the 2010 American College of Rheumatology criteria for

15   diagnosis (A.R. 483).   Dr. Salick opined that Plaintiff cannot sit for

16   more than 10-15 minutes at a time or stand/walk for more than 30

17   minutes at a time without pain, has difficulty grasping, gripping,

18   lifting, carrying, twisting, bending, stooping and squatting, and

19   cannot be in an air conditioned room (A.R. 487; see also A.R. 474-75).

20   Other workers compensation treating and examining doctors also found

21   Plaintiff incapable of performing light work.   See A.R. 356-57

22   (chiropractor/QME Henry Kan’s opinion); 452-53 (treating orthopedic

23   surgeon Dr. Bal Rajagopalan’s opinion); 645-46 (orthopedic surgeon/QME

24   Dr. Daniel M. Silver’s opinion); see also A.R. 573 (treating spine

25   surgeon Dr. Sam Bakshian’s opinion, which included a 25 pound lifting

26   capacity, but with profound restrictions on standing, walking and

27   other activities).

28   ///

                                        2
 1         An Administrative Law Judge (“ALJ”) reviewed the record and heard

 2   testimony from Plaintiff and a vocational expert (A.R. 33-81).    The

 3   ALJ found that Plaintiff has “severe” degenerative disc disease,

 4   lumbar spine arthritis, history of lumbar strain/sprain and anxiety

 5   disorder (A.R. 20).   However, the ALJ found that Plaintiff’s alleged

 6   fibromyalgia was not a medically determinable impairment (A.R. 20).1

 7

 8         The ALJ deemed Plaintiff capable of performing a range of light

 9   work, limited to: (1) frequent climbing of ramps and stairs;

10   (2) occasional climbing of ladders, ropes and scaffolds;

11   (3) occasional balancing, stooping, kneeling, crouching, crawling and

12   overhead reaching with the right upper extremity; and (4) avoidance of

13   environmental irritants and temperature extremes.   The ALJ found that

14   Plaintiff is capable of “performing simple and routine tasks and

15   complex tasks,” interacting and responding appropriately with

16   supervisors, co-workers and the public, and adjusting to routine

17   changes in the workplace.   See A.R. 21-26 (adopting consultative

18   examiners’ functional capacity determinations at A.R. 600-01 and 608,

19   which are slightly more restrictive than the State agency physician’s

20   residual functional capacity determination on initial review at A.R.

21   91-92).   The ALJ identified certain light jobs Plaintiff assertedly

22   could perform, and, on that basis, denied disability benefits (A.R.

23   26-27 (adopting vocational expert testimony at A.R. 75-77)).    The

24   Appeals Council denied review (A.R. 1-4).

25   ///

26
           1
27             The ALJ failed to discuss why the ALJ also found that
     Plaintiff’s alleged depression and chronic pain were not “severe”
28   impairments. See A.R. 20.

                                        3
 1                              STANDARD OF REVIEW

 2

 3         Under 42 U.S.C. section 405(g), this Court reviews the

 4   Administration’s decision to determine if: (1) the Administration’s

 5   findings are supported by substantial evidence; and (2) the

 6   Administration used correct legal standards.    See Carmickle v.

 7   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 8   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 9   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

10   relevant evidence as a reasonable mind might accept as adequate to

11   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

12   (1971) (citation and quotations omitted); see also Widmark v.

13   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

14

15         If the evidence can support either outcome, the court may

16         not substitute its judgment for that of the ALJ.   But the

17         Commissioner’s decision cannot be affirmed simply by

18         isolating a specific quantum of supporting evidence.

19         Rather, a court must consider the record as a whole,

20         weighing both evidence that supports and evidence that

21         detracts from the [administrative] conclusion.

22

23   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

24   quotations omitted).

25   ///

26   ///

27   ///

28   ///

                                        4
 1                                 DISCUSSION

 2

 3        Plaintiff contends, inter alia: (1) the ALJ erred in the

 4   evaluation of opinions from the workers compensation treating and

 5   examining physicians; and (2) the ALJ erred in finding that

 6   Plaintiff’s alleged fibromyalgia is not a “medically determinable

 7   impairment” and in failing to consider limitations from fibromyalgia

 8   in assessing Plaintiff’s residual functional capacity.   The Court

 9   agrees.

10

11   I.   Summary of the Relevant Medical Record

12

13        As detailed below, several workers compensation physicians

14   treated or evaluated Plaintiff for various medical conditions

15   throughout the period of alleged disability.   With one arguable

16   exception (QME Dr. Mitchell U. Silverman, discussed infra at footnote

17   7), all of the treating and examining physicians who opined regarding

18   Plaintiff’s capacity appeared to believe that, in one respect or

19   another, Plaintiff has a lesser functional capacity than the ALJ

20   assessed.2

21

22
          2
               The record appears to be missing treatment notes from
23   several of Plaintiff’s providers and contains incomplete records
     from other providers (including Dr. Silverman). See A.R. 323-24
24   (attorney letter listing providers). Plaintiff’s counsel
25   informed the ALJ at the administrative hearing that counsel did
     not have records from rheumatologist Dr. Ellis Assuta or Mid-
26   Valley Pain Management, which assertedly were “critical” for
     Plaintiff’s “biggest issue,” her alleged fibromyalgia (A.R. 37,
27   43-44). The ALJ agreed to keep the medical record open for 14
     days (A.R. 44). Even so, the record still contains no treatment
28   records from Dr. Ellis Assuta or from Mid-Valley Pain Management.

                                       5
 1         A.      Plaintiff’s Injury and Initial Treatment

 2

 3         Plaintiff suffered a work related injury on November 29, 2009.

 4   The record does not contain any provider’s notes from Plaintiff’s

 5   initial treatment immediately following this injury.      The Court’s

 6   summary is gleaned from later providers’ treatment notes.      Plaintiff

 7   was injured while working as a grocery stocker when a pallet fell on

 8   her right knee, twisting her right ankle and knocking her back into

 9   another pallet, which she held up with her right elbow and wrist while

10   calling for help (A.R. 386).      Her employer’s doctor examined Plaintiff

11   on December 2, 2009, and in January of 2010 prescribed medication,

12   crutches, a knee brace and physical therapy, and ordered her off work

13   for three weeks to be followed by only “light duty” (i.e., lifting,

14   pushing and pulling up to 25 pounds with use of a splint) (A.R. 387,

15   539).      However, Plaintiff reportedly was fired when she returned to

16   work on December 24, 2009 (A.R. 387).

17

18         B.      Plaintiff’s Workers Compensation Treatment Records

19

20                 1.   Dr. Tepper’s Records

21

22         In February of 2010, Plaintiff consulted workers compensation

23   treating physician and orthopedic surgeon Dr. Gil Tepper, who

24   prescribed medications and physical therapy and ordered Plaintiff off

25   work for four weeks (A.R. 539).      In March of 2010, Dr. Tepper

26   continued Plaintiff’s disability for four more weeks (A.R. 538).

27   ///

28   ///

                                           6
 1        A progress report from Dr. Tepper dated April 20, 2010, states

 2   that Plaintiff’s disability should continue for four additional weeks

 3   (A.R. 326-29).   Plaintiff reported that physical therapy helped her

 4   have less pain, but her low back/right knee pain persisted (i.e., she

 5   complained of constant moderate lumbar spine pain radiating to her

 6   right buttock with numbness and tingling in the right foot,

 7   intermittent moderate right wrist pain radiating to the fingers with

 8   numbness and tingling, constant moderate right knee pain and popping

 9   worsened by standing and walking, and intermittent headaches and

10   insomnia (A.R. 326-27).   On examination, Plaintiff reportedly had a

11   slow, cautious gait, limited lumbar spine range of motion, positive

12   straight leg raising, positive right Braggard’s test, “hypertonicity

13   to lumbar para vertebral muscles,” limited right knee range of motion,

14   positive right knee McMurray test and right knee medial joint line

15   tenderness (A.R. 327).    Dr. Tepper diagnosed sprain/strain in the

16   right ankle, right knee, right wrist and lumbar spine, and headaches

17   and insomnia secondary to injuries, for which Dr. Tepper continued

18   Plaintiff’s medications and physical therapy (A.R. 327-28).   Dr.

19   Tepper also requested approval for lumbar spine and right knee MRIs to

20   rule out disc protrusion and internal derangement (A.R. 327-28).

21

22             2.     Dr. Rajagopalan’s Records

23

24        Orthopedic surgeon Dr. Bal Rajagopalan treated Plaintiff from May

25   of 2010 through at least September of 2012 (A.R. 386-471, 617-36).

26   Over the course this treatment, Plaintiff complained of, inter alia,

27   right knee pain and low back pain radiating down to her right foot

28   (A.R. 406, 409, 420, 446, 467, 617, 620, 623, 626, 631, 634), headache

                                         7
 1   (A.R. 409, 467), insomnia (A.R. 409, 446, 467, 631), right lower

 2   extremity numbness and tingling (A.R. 631), and right knee “giving

 3   out” and “locking” (A.R. 467, 634).     On initial examination in May of

 4   2010, Plaintiff reportedly had tenderness to palpation of the lumbar

 5   spine and right knee, positive straight leg raising and positive

 6   McMurray tests (A.R. 388-89).   Dr. Rajagopalan diagnosed lumbar disc

 7   disease with right leg sciatica, right knee internal derangement and

 8   insomnia (A.R. 389).   Dr. Rajagopalan prescribed Naprosyn, Vicodin and

 9   a knee brace, ordered physical therapy and extended Plaintiff’s

10   disability for six weeks (A.R. 389).    Dr. Rajagopalan also requested

11   approval for MRIs of the lumbar spine and right knee (A.R. 389).3

12

13        In June of 2010, Dr. Rajagopalan reviewed the MRI studies and

14   diagnosed lumbar disc disease and right knee fibromas, prescribed

15   Naprosyn, ordered chiropractic treatment and extended Plaintiff’s

16   disability for six weeks (A.R. 618).    In August of 2010, Plaintiff

17   reported improvement from chiropractic treatment (A.R. 620).    Dr.

18   Rajagopalan continued Plaintiff’s chiropractic treatment and

19   medications, and extended Plaintiff’s disability for six weeks (A.R.

20   621).    In September of 2010, after finishing chiropractic treatment,

21   Plaintiff reported slight improvement in her low back, but no

22   improvement in her right knee (A.R. 623).    Dr. Rajagopalan ordered

23
          3
               A May, 2010 lumbar spine MRI showed, inter alia, a 2-
24   millimeter disc protrusion at L4-L5 with facet arthropathy, and a
25   4-millimeter disc protrusion at L5-S1 abutting the left S1 nerve
     root (A.R. 396-97). A May, 2010 right knee MRI showed no
26   evidence of internal derangement, and a suspected nonossified
     fibroma or fibrous cortical defect in the posterolateral tibia
27   metadiaphysis (A.R. 398). From these studies, Dr. Tepper
     diagnosed herniated nucleus pulposus at L4-L5, L5-S1 and right
28   lower extremity radiculitis (A.R. 615).

                                         8
 1   more physical therapy, prescribed Vicodin, and extended Plaintiff’s

 2   disability for one month (A.R. 624).   In December of 2010, Plaintiff

 3   reported continued low back pain with no improvement (A.R. 406).     Dr.

 4   Rajagopalan ordered more chiropractic treatment, continued Plaintiff’s

 5   medications (adding Tizanidine), and extended Plaintiff’s disability

 6   for two months (A.R. 407).   Dr. Rajagopalan indicated that he was

 7   awaiting authorization for a referral to a spine surgery specialist

 8   (A.R. 407).

 9

10        In February of 2011, Plaintiff complained of headaches and

11   insomnia in addition to low back pain, reporting that she had seen a

12   spine surgeon who had not recommended surgery (A.R. 409).4   Her lumbar

13   spine reportedly was tender on examination (A.R. 409-10).    Dr.

14   Rajagopalan diagnosed lumbar disc disease, insomnia and headaches,

15   continued Plaintiff’s Vicodin, requested further evaluation by a spine

16   specialist, a pain management specialist and an internist (A.R. 410).

17
          4
18             Orthopedic surgeon and QME Dr. Daniel M. Silver
     examined Plaintiff in November of 2010, reviewed medical records
19   including nerve conduction studies, and prepared a report dated
     March 11, 2011 (A.R. 643-58). Dr. Silver opined that the studies
20   suggest bilateral chronic active L5-S1 radiculopathy, bilateral
21   nerve root impingement at L4-L5 and L5-S1, and right carpal
     tunnel syndrome (A.R. 643-44). Dr. Silver diagnosed right wrist
22   sprain/strain plus carpal tunnel syndrome, herniated nucleus
     pulposus at L5-S1 with bilateral radiculopathy, a 2-millimeter
23   disc bulge at L4-L5, and right knee fat pad syndrome without
     meniscal tear but with generalized synovitis sprain/strain (A.R.
24   645). Dr. Silver opined that Plaintiff was “permanent and
25   stationary,” and should have work restrictions of no lifting more
     than 15 pounds, no vigorous or repetitive gripping or grasping
26   with the right upper extremity and no repetitive bending or
     stooping, no prolonged standing, squatting, kneeling, stair
27   climbing or ladder climbing (A.R. 645-46; see also A.R. 659-70
     (May, 2011 supplemental report reaching same conclusion upon
28   review of additional medical records)).

                                        9
 1   Dr. Rajagopalan also extended Plaintiff’s disability for eight weeks

 2   (A.R. 410).

 3

 4         In April of 2011, Plaintiff reported increased, intense pain at

 5   8/10 (A.R. 420).    Dr. Rajagopalan continued Plaintiff’s Vicodin,

 6   extended Plaintiff’s disability for eight weeks, and noted that

 7   Plaintiff was still awaiting approval for evaluation by specialists

 8   (A.R. 421).5   In June of 2011, Plaintiff complained of low back pain

 9   with no change, despite having received a lumbar epidural steroid

10   injection (A.R. 626).   Dr. Rajagopalan prescribed Vicodin, Naprosyn,

11   Omeprazole and Soma, and extended Plaintiff’s disability for eight

12   weeks (A.R. 627).   In August of 2011, Plaintiff reported that she was

13   using a TENS unit and attending aquatic therapy with noted improvement

14   (A.R. 440).    Dr. Rajagopalan ordered more physical therapy, continued

15   Plaintiff’s medications, and referred Plaintiff for a functional

16   ///

17   ///

18   ///

19   ///

20
           5
21             Internal medicine specialist and QME Dr. Arthur E.
     Lipper examined Plaintiff in May of 2011, reviewed medical
22   records, apparently prepared an initial report dated May 12, 2011
     (which is not included in the record), and, upon review of
23   additional medical records, prepared a supplemental report dated
     June 3, 2011 (A.R. 431-39). Plaintiff complained of headaches
24   and insomnia with daytime fatigue and sleepiness, as well as pain
25   in the shoulders radiating to the neck (A.R. 431). Dr. Lipper
     diagnosed cervicogenic/muscle contraction headaches and insomnia
26   related to Plaintiff’s injuries (A.R. 432). In a further
     supplemental report dated March 20, 2012, Dr. Lipper reported
27   that Plaintiff’s sleep habits had improved and opined that there
     was no evidence of a current sleep disorder based on Plaintiff’s
28   Epworth score and symptom complex (A.R. 456).

                                         10
 1   capacity examination (A.R. 441).6

 2

 3        Dr. Rajagopalan prepared a permanent and stationary report dated

 4   November 22, 2011, upon review of Kan’s functional capacity evaluation

 5   (A.R. 444-53).   Plaintiff complained of radiating low back pain at

 6   7/10, and difficulty sleeping due to pain (A.R. 446).    Dr. Rajagopalan

 7   reported Kan’s examination results (A.R. 444, 446-49; compare A.R.

 8   339-56), and adopted Kan’s functional capacity evaluation (i.e., that

 9   Plaintiff was capable of less than light work) (A.R. 452-53).

10

11        In June of 2012, Plaintiff complained of low back pain at 7/10

12   radiating down both legs (A.R. 465).     Dr. Rajagopalan prescribed

13   Medrol, requested authorization for referral to a pain management

14   specialist for possible epidural injections and extended Plaintiff’s

15   disability for six weeks (A.R. 465).     In July of 2012, Plaintiff had

16
          6
17             Chiropractor and QME Henry Kan examined Plaintiff,
     reviewed medical records, and prepared a functional capacity
18   evaluation dated November 3, 2011 (A.R. 336-60). Plaintiff
     described her low back, right leg and right foot pain as at 7/10
19   on average (A.R. 338). Plaintiff reported that she had trouble
     sleeping due to severe stabbing back pain (A.R. 338). On
20   examination, Plaintiff had an antalgic gait, limited range of
21   motion in the right upper extremity, reduced right grip strength,
     reduced strength due to severe low back pain, and tenderness to
22   palpation of the lumbar spine with “loss of spinal rhythm” (A.R.
     339-52). Kan diagnosed lumbar disc disease, insomnia and
23   headaches for which he considered Plaintiff permanent and
     stationary (A.R. 353). Kan opined that Plaintiff could: (1) lift
24   up to 15 pounds occasionally and 8 pounds frequently; (2) stand
25   up to four hours per day, sit less than eight hours per day;
     (3) occasionally climb, balance, stoop, kneel, crouch, crawl and
26   twist; and (4) frequently reach, handle, finger, feel, see, hear
     and speak (A.R. 356-58). Kan precluded Plaintiff from working on
27   slippery surfaces, right power gripping, repetitive firm gripping
     and grasping, and “prolonged fine finger manipulation of over 10
28   minutes continuously” (A.R. 357).

                                         11
 1   positive right foot plantar fasciitis, positive bilateral straight leg

 2   raising, and limited range of motion in the lumbar spine on

 3   examination (A.R. 631-32).   Dr. Rajagopalan ordered a home exercise

 4   program, prescribed Ambien and Vicodin, again referred Plaintiff to a

 5   pain management specialist and an internal medicine specialist and

 6   extended Plaintiff’s disability for four weeks (A.R. 632).

 7

 8         In August of 2012, Plaintiff reported that she had not had

 9   physical therapy since 2011, had not had any lumbar spine epidural

10   injections but had received one knee injection (A.R. 467).    On

11   examination, Plaintiff had reduced right hand grip strength and

12   tenderness in her knee with pain on flexion and positive McMurray test

13   (A.R. 468).   Dr. Rajagopalan diagnosed a right knee meniscal tear,

14   lumbar disc syndrome, insomnia and headaches (A.R. 469).   Dr.

15   Rajagopalan gave Plaintiff a steroid shot in her right knee, ordered a

16   knee brace and physical therapy, continued Plaintiff’s Vicodin, and

17   again referred Plaintiff to specialists (A.R. 469).   During a

18   September, 2012 examination, Plaintiff had tenderness and spasm and

19   limited range of motion in the lumbar spine and right knee, with a

20   positive McMurray test (A.R. 634-35).   Dr. Rajagopalan diagnosed

21   lumbar disc syndrome, right knee internal derangement and insomnia,

22   prescribed Vicodin, Restoril and Mobic, referred Plaintiff to

23   specialists, requested a right knee MRI, and extended Plaintiff’s

24   disability for six weeks (A.R. 635).

25   ///

26   ///

27   ///

28   ///

                                        12
 1               3.    Dr. Bakshian’s Records

 2

 3          The next available treatment records are from spine surgeon Dr.

 4   Sam Bakshian from February of 2013 through January of 2014 (A.R. 522-

 5   74, 637-42).     Dr. Bakshian evaluated Plaintiff, reviewed the medical

 6   record and prepared an initial report dated February 25, 2013 (A.R.

 7   525-50).    Plaintiff complained of intermittent sharp right shoulder

 8   pain at 7/10 radiating to her lower back with numbness, intermittent

 9   sharp right arm pain at 7/10 radiating to her hands/fingers with

10   numbness and tingling in her right hand, occasional moderate stabbing

11   pain in the right wrist at 5/10, constant severe low back pain at 9/10

12   radiating to her hips and down her right leg to the foot with

13   numbness, constant sharp right leg pain at 9/10 radiating to her toes

14   with numbness in the right leg and foot, intermittent sharp stabbing

15   pain in the right knee at 9/10 radiating to her right foot, anxiety

16   and depression, insomnia and occasional headaches at 7/10 (A.R. 527-

17   28).    On examination, Plaintiff had tenderness to palpation of the

18   cervical and lumbar spine and limited range of motion, a “wide-based”

19   limp, decreased motor strength in the right side, positive L’Hermite

20   and Spurling tests, no deep tendon reflexes in the biceps, quadriceps

21   or Achilles, tenderness to palpation of the right shoulder, right

22   wrist, right knee and right hip with reduced strength in the right hip

23   (A.R. 540-48).    X-rays showed mild cervical straightening and disc

24   space narrowing at L5-S1 with early spondylosis at L5-S1 (A.R. 548).

25   Dr. Bakshian diagnosed lumbosacral sprain/strain, disc dessication and

26   bulging at L5-S1, right knee contusion, right ankle pain, right

27   shoulder pain, probable myofascial pain syndrome with overlay, sleep

28   disturbance, a “pysch disturbance no new anxiety and depression,” and

                                          13
 1   cervicogenic headaches (A.R. 548).    Dr. Bakshian opined that Plaintiff

 2   presented with myofascial pain syndrome and should be evaluated by a

 3   pain management specialist and a pain psychologist, noting that

 4   Plaintiff has a “presumptive diagnosis of fibromyalgia” and therefore

 5   should be evaluated by a rheumatologist (A.R. 549).   Dr. Bakshian

 6   ordered continued physical therapy and requested authorization for

 7   evaluation by a rheumatologist (A.R. 549).

 8

 9        In April of 2013, Plaintiff complained of ongoing low back pain,

10   but indicated she was feeling better in her wrists, shoulders and

11   knees (A.R. 522).   The right side of Plaintiff’s lower back was tender

12   on examination (A.R. 522).   Dr. Bakshian recommended a trigger point

13   injection, as to which Plaintiff was reluctant to proceed, so Dr.

14   Bakshian referred Plaintiff for physical therapy and a rheumatology

15   evaluation and ordered Plaintiff to remain off work (A.R. 523).     In

16   June of 2013, Plaintiff complained of ongoing pain in her low back,

17   hips, knee, foot and ankle (A.R. 637).    On examination, she was

18   tender, but with motor strength intact (A.R. 637).    Dr. Bakshian again

19   noted that he suspected Plaintiff’s pain has a myofascial origin,

20   recommended continued pain management, and extended her disability for

21   two months (A.R. 638).7

22

23        7
               Orthopedic surgeon and QME Dr. Mitchel U. Silverman
     examined Plaintiff in May of 2013, reviewed the medical record
24   and apparently prepared an initial report dated May 9, 2013
25   (which is not a part of the record), and also prepared
     supplemental reports dated June 19, 2013 and February 5, 2014,
26   upon review of additional medical records (A.R. 575-95). Dr.
     Silverman’s initial work restrictions are not detailed in the
27   supplemental reports but are incorporated by reference (A.R. 583,
     592-93). Dr. Silverman opined that Plaintiff could return to
28                                                           (continued...)

                                          14
 1        In August of 2013, Plaintiff reported that she had been in

 2   physical therapy, which improved her back, but that she was still

 3   having pain in her right hip and knee (A.R. 639).   Plaintiff was

 4   tender on examination, with positive Faber test, limited range of

 5   motion and tightness in her hips (A.R. 639).   Dr. Bakshian continued

 6   Plaintiff’s medications, recommended a right knee brace, a right hip

 7   MRI and evaluation by an orthopedic specialist (A.R. 640-41).   Dr.

 8   Bakshian extended Plaintiff’s disability to her next appointment, and

 9   noted that he was waiting on a rheumatologist report (A.R. 640-41).8

10

11        7
           (...continued)
     work with preclusion from heavy lifting (A.R. 583). Dr.
12
     Silverman stated it was “medically probable that [Plaintiff] did
13   not require any work restrictions whatsoever” since Plaintiff
     completed training to be a physical therapy aid during the
14   disability period (A.R. 593). However, in the latest report, Dr.
     Silverman also acknowledged Dr. Salick’s finding (discussed
15   infra) that Plaintiff has fibromyalgia syndrome, and Dr.
     Silverman indicated that he would defer to a QME-level
16
     rheumatologist, because rheumatological diagnoses are outside Dr.
17   Silverman’s expertise (A.R. 592).
          8
18             Rheumatologist and QME Dr. Allen I. Salick evaluated
     Plaintiff on August 7, 2013, and prepared a permanent and
19   stationary report (A.R. 472-90). Plaintiff reported a history of
     total body pain onset in December of 2009, with joint stiffness
20   and swelling, muscle aches, weakness, anxiety, depression,
21   headaches, heartburn, acid reflux, sleep disorder and fatigue
     (A.R. 474). Plaintiff complained of pain in her entire body,
22   pain from the neck radiating to the shoulders, pain in her arms,
     elbows, wrist and hands, upper, mid and lower back pain radiating
23   to her hips, buttocks and down both legs, pain in her knees,
     ankles and feet, tingling in her hands and fingers, burning
24   sensation in her low back, shoulders and right knee, swelling in
25   her joints, locking and sensitivity to touch in her right knee
     and right hip, stiffness in her joints with swelling/tightness,
26   mild hair loss, sensitivity to sunlight, dry eyes and mouth,
     differences in her senses, restless legs and spasms,
27   nonrestorative sleep, sensitivity to cold, fatigue, depression,
     anxiety, loss of concentration, difficulty sleeping due to pain
28                                                           (continued...)

                                       15
 1        In September of 2013, Plaintiff reported ongoing pain,

 2   accelerating the need for a right hip MRI (A.R. 551).   Plaintiff

 3   reportedly was being treated by a pain management specialist (A.R.

 4   551).    Dr. Bakshian noted that he was waiting for the right hip MRI

 5   and recommendations from the pain specialist, and Dr. Bakshian ordered

 6   Plaintiff to remain off work (A.R. 552).9

 7

 8        In January of 2014, Dr. Bakshian prepared a permanent and

 9   stationary report (A.R. 559-74).   Plaintiff complained of pain,

10   headaches, anxiety, depression and insomnia (A.R. 562-63).    On

11
          8
           (...continued)
12
     and difficulty getting out of bed due to pain and stiffness (A.R.
13   474-75, 477). Plaintiff reportedly walked with an uneven gait
     and had muscle spasms in the neck and upper back (A.R. 477).
14   Plaintiff reported difficulty with her activities of daily living
     due to her pain and fatigue, an inability to sit for more than 15
15   minutes or stand more than 30 minutes, difficulty grasping,
     gripping, lifting, carrying, twisting, bending, stooping and
16
     squatting, and difficulty with driving, self-care and performing
17   tasks (A.R. 477-78).

18        On examination, Plaintiff reportedly had a normal gait but
     problems toe walking due to pain, reduced range of motion in the
19   cervical and lumbar spine, 10/20 fibromyalgia tender points, and
     normal electrodiagnostic and laboratory studies (which ruled out
20
     inflammatory processes, radiculopathy, arthritis and other
21   potential causes of Plaintiff’s symptoms) (A.R. 480-82, 491-94).
     Dr. Salick diagnosed fibromyalgia syndrome according to the 2010
22   American College of Rheumatology criteria (A.R. 483, 486).

23        9
               Dr. Rajan M. Patel evaluated Plaintiff for her hip pain
     on November 22, 2013 (A.R. 553-58). Plaintiff complained of
24   constant severe pain in her lower back at 9/10 radiating to her
25   right hip and down to her foot with numbness and some popping and
     grinding in her hip (A.R. 555). On examination, Plaintiff had
26   positive Labral and Faber tests, and her MRI showed some
     narrowing of the anterior labrum (A.R. 556-57). Dr. Patel
27   diagnosed right hip pain secondary to a degenerative labral tear
     and recommended that Plaintiff try a cortisone injection to her
28   right hip (A.R. 557).

                                         16
 1   examination, Plaintiff had tenderness to palpation of the cervical and

 2   lumbar spine with limited range of motion, tenderness to palpation of

 3   the right shoulder with pain on testing, tenderness to palpation of

 4   the right wrist and right knee, and positive Labral and Faber tests

 5   (A.R. 563-69).   Dr. Bakshian added a diagnosis of right hip pain

 6   secondary to degenerative labral tear per Dr. Patel and indicated that

 7   Plaintiff was permanent and stationary (A.R. 570-71).    Dr. Bakshian

 8   opined that Plaintiff is precluded from lifting 25 pounds and from

 9   “walking back and forth” (A.R. 573).     Dr. Bakshian also stated that

10   Plaintiff should avoid any work requiring pushing, pulling, climbing

11   ladders, bending, stooping, reaching above her head, standing or

12   walking (A.R. 573).

13

14             4.     Treatment by Sharp Imaging Medical Group, Inc.

15

16        Meanwhile, in November of 2013, Plaintiff presented to an

17   orthopedist at the Sharp Imaging Medical Group, either Dr. Steven N.

18   Brourman or Norman A. Linder,10 asking the doctor to serve as her

19   primary care physician (A.R. 496-521).    Plaintiff complained of

20   frequent pain in her right wrist and hand with tingling and numbness,

21   worsened with repetitive use and eased with rest and medications,

22   intermittent aching, sharp middle and low back pain radiating to her

23   legs with numbness and tingling, worsened with prolonged sitting,

24   standing, bending, lifting and carrying and eased with rest and

25

26
          10
               The report from this evaluation appears to be only a
27   partial copy; the report does not contain a signature page to
     identify the doctor who treated Plaintiff. See A.R. 521 (last
28   available page of the report).

                                         17
 1   medications, continuous pain in the right knee, frequent pain in the

 2   right ankle worsened by standing/walking, depression and difficulty

 3   sleeping (A.R. 499-500, 502).   Plaintiff reportedly was taking Vicodin

 4   and anti-inflammatory medication (A.R. 501).   Plaintiff claimed that

 5   the pain severely limited her activities of daily living (A.R. 503-04

 6   (detailing same)).

 7

 8          On examination, Plaintiff had positive Neer’s and Hawkins-Kennedy

 9   impingement tests, tenderness in the right scaphoid or lunate carpal

10   bones and right wrist, positive Phalen’s and Durkan’s median

11   compression tests, classic patterns of right carpal tunnel syndrome,

12   increasing pain toward terminal range of motion in the thoracic and

13   lumbar spines, right knee patellofemoral crepitus and patellofemoral

14   and medial joint line tenderness, positive McMurray test, and

15   decreased sensation in the right median nerve distribution (A.R. 505-

16   16).    The doctor diagnosed lumbar spine spondylosis (rule out lumbar

17   radiculopathy), rule out right carpal tunnel syndrome, right shoulder

18   subacromial impingement syndrome (rule out rotator cuff tear), right

19   knee chondromalacia patella (rule out medial meniscal tear), and rule

20   out intercarpal ligament tear right wrist (A.R. 517).   The doctor

21   requested authorization for nerve conduction studies, MRIs of the

22   right shoulder, wrist, ankle and foot, and prescribed 800 milligram

23   Motrin, Vicodin, Prilosec, and “extracorpeal shockwave therapy” for

24   Plaintiff’s right shoulder, knee and ankle (A.R. 518-19).   The doctor

25   found Plaintiff temporarily totally disabled (A.R. 518-19).

26   ///

27   ///

28   ///

                                         18
 1         C.   Opinions of Consultative Examiners and State Agency

 2              Physicians

 3

 4         Orthopedic surgeon Dr. H. Harlan Bleecker examined Plaintiff and

 5   prepared a Complete Orthopedic Evaluation dated July 1, 2015 (A.R.

 6   604-09).   Plaintiff complained of pain in the right side of her neck,

 7   right shoulder radiating down her right arm to all of the fingers, and

 8   low back radiating down the right leg to the big toe, aggravated by

 9   looking down, reaching, sitting, standing, walking, bending and

10   lifting (A.R. 604).     Plaintiff also complained of right knee swelling,

11   reporting that her knee buckles and gives away, for which she wears a

12   knee brace (A.R. 604).    Plaintiff reported a history of asthma,

13   anxiety, panic attacks, depression and fibromyalgia (A.R. 604).      On

14   examination, she had an antalgic gait on the right side, could not

15   walk on tiptoes or heels on the right side, had limited range of

16   motion in her neck, back (with a catch on extension), right shoulder

17   and right knee, reduced grip strength in her right hand, and “stocking

18   hypalgesia” in the right upper and lower extremities (A.R. 605-07).

19   Dr. Bleecker reviewed medical records, including imaging studies, and

20   Dr. Bakshian’s January, 2014 permanent and stationary report (A.R.

21   607-08).   Dr. Bleecker diagnosed right shoulder impingement syndrome,

22   degenerative disc disease, lumbar spine degenerative arthritis and

23   internal derangement of the right knee (A.R. 608).    Dr. Bleecker

24   opined that Plaintiff is capable of light work with occasional

25   kneeling, squatting, bending and reaching overhead with the right

26   upper extremity (A.R. 608).

27   ///

28   ///

                                          19
 1         Psychiatrist Dr. Maged Botros examined Plaintiff and prepared a

 2   Complete Psychiatric Evaluation dated May 28, 2015 (A.R. 597-601).

 3   Dr. Botros reviewed no medical records (A.R. 597).   Plaintiff

 4   complained of panic attacks five to 10 times a day, lasting up to 10

 5   minutes each, which assertedly have resulted in Plaintiff staying home

 6   “all the time” (A.R. 598).   Plaintiff reportedly denied any current or

 7   prior symptoms of depression, mania or psychosis, and reported having

 8   no treatment by a psychiatrist or therapist (A.R. 598).   Plaintiff

 9   apparently stated that she could dress and bathe herself, but does no

10   household chores and cannot go places by herself (A.R. 599).     On

11   examination, Plaintiff had psychomotor agitation, an “okay” mood,

12   anxious affect and she was able to recall three of five items in five

13   minutes, with “fair” insight and judgment (A.R. 599-600).   Dr. Botros

14   diagnosed anxiety disorder (not otherwise specified), rule out panic

15   disorder with agoraphobia (A.R. 600-01).   Dr. Botros opined that

16   Plaintiff has mild limitations in all areas of functioning, and that

17   she had a possibility of improvement within 12 months, if treated

18   (A.R. 600-01).

19

20         In July of 2015, State agency physicians reviewed the available

21   record and found limitations similar to the limitations found by Drs.

22   Bleecker and Botros (A.R. 82-94).

23

24   II.   The ALJ’s Erred in the Evaluation of Medical Opinion Evidence.

25

26         In determining Plaintiff’s physical residual functional capacity,

27   the ALJ summarized the opinion evidence from Drs. Rajagopalan, Silver,

28   Botros, Bleecker and Kan, but not the opinion evidence from Dr.

                                         20
 1   Bakshian (A.R. 23-24).     The ALJ purportedly gave “partial” weight to

 2   the workers compensation treating and examining physicians’ opinions,

 3   stating:

 4

 5         [The opinions] are somewhat consistent with the evidence at

 6         the time.   However, the more recent evidence shows some

 7         improvement.    [Citing Dr. Bleecker’s July, 2015 consultative

 8         opinion at A.R. 604-13, Dr. Silver’s, 2011 reports at A.R.

 9         643-84, and Dr. Silverman’s February, 2014 report at A.R.

10         685-96].    I afford little weight to the opinions of her

11         physicians that she is disabled under the workers’

12         compensation guidelines or that she is temporarily disabled.

13         [Citations omitted].    The determination of disability is an

14         issue reserved for the Commissioner.     These opinions are not

15         entitled to controlling weight or given special

16         significance.   Further, the evidence shows improvement in

17         her physical condition.    The objective imaging shows no more

18         than mild degenerative changes.     She reports pain and she

19         exhibits an antalgic gait, but she does not exhibit any

20         severe physical limitations upon examination.     [Citing Dr.

21         Bleecker’s consultative examination at A.R. 604-13].     The

22         evidence establishes that the claimant is capable of

23         activities at the light exertional level, with additional

24         limitations.

25

26   (A.R. 25-26).

27   ///

28   ///

                                          21
 1        A treating physician’s conclusions “must be given substantial

 2   weight.”   Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988); see

 3   Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the ALJ must

 4   give sufficient weight to the subjective aspects of a doctor’s

 5   opinion. . . .   This is especially true when the opinion is that of a

 6   treating physician”) (citation omitted); see also Garrison v. Colvin,

 7   759 F.3d 995, 1012 (9th Cir. 2014) (discussing deference owed to the

 8   opinions of treating and examining physicians).   Even where the

 9   treating physician’s opinions are contradicted, as here, “if the ALJ

10   wishes to disregard the opinion[s] of the treating physician he . . .

11   must make findings setting forth specific, legitimate reasons for

12   doing so that are based on substantial evidence in the record.”

13   Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987) (citation,

14   quotations and brackets omitted); see Rodriguez v. Bowen, 876 F.2d at

15   762 (“The ALJ may disregard the treating physician’s opinion, but only

16   by setting forth specific, legitimate reasons for doing so, and this

17   decision must itself be based on substantial evidence”) (citation and

18   quotations omitted).

19

20        The reasons the ALJ stated for rejecting the treating physicians’

21   opinions do not comport with these authorities.   First, the ALJ’s

22   reasoning is insufficiently specific.   For the most part, the ALJ

23   lumped together the multiple opinions of the workers compensation

24   treating physicians, and the ALJ failed even to acknowledge Dr.

25   Bakshian’s opinions.   See, e.g., Lingenfelter v. Astrue, 504 F.3d

26   1028, 1038 n.10 (9th Cir. 2007) (an ALJ cannot avoid the specificity

27   requirements for rejecting treating physician’s opinion by not

28   mentioning the opinion and making findings contrary to it).

                                        22
 1         Second, while the ALJ stated that the workers compensation

 2   opinions were “somewhat consistent” with the evidence at the time, the

 3   ALJ inferred from more recent medical records that Plaintiff’s

 4   condition had significantly improved.   This lay inference from medical

 5   records cannot constitute a specific, legitimate reason for

 6   discounting the physicians’ opinions.   See Balsamo v. Chater, 142 F.3d

 7   75, 81 (2d Cir. 1998) (an “ALJ cannot arbitrarily substitute his own

 8   judgment for competent medical opinion”) (internal quotation marks and

 9   citation omitted); Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996)

10   (“ALJs must not succumb to the temptation to play doctor and make

11   their own independent medical findings”); Day v. Weinberger, 522 F.2d

12   1154, 1156 (9th Cir. 1975) (an ALJ is forbidden from making his or her

13   own medical assessment beyond that demonstrated by the record).

14   Neither the ALJ nor this Court possesses the medical expertise to

15   determine whether test results or fluctuating symptom reports

16   demonstrated that Plaintiff’s conditions significantly improved so as

17   to undercut the earlier opinion evidence.   The presence of a

18   fibromyalgia diagnosis renders any such determination by a lay person

19   particularly perilous.

20

21         As indicated above, essentially all the workers compensation

22   treating and examining physicians who gave detailed opinions regarding

23   Plaintiff’s abilities found that she is more limited than the ALJ’s

24   ///

25   ///

26   ///

27   ///

28   ///

                                        23
 1   assessment.11   Plaintiff has diagnoses of, inter alia, fibromyalgia,

 2   lumbar disc syndrome, right knee internal derangement, headaches,

 3   insomnia, right ankle pain, right shoulder pain/impingement syndrome,

 4   right hip pain secondary to a degenerative labral tear, and anxiety

 5   disorder.   Plaintiff has received, inter alia, injections,

 6   chiropractic treatment, physical therapy, and narcotic pain relievers.

 7   The ALJ did not discuss with any specificity the extent to which the

 8   diagnosed conditions do or do not support the limitations the

 9   physicians found to exist.

10

11        In sum, without a medical expert to interpret the record

12   evidence, the ALJ’s lay inference of significant improvement cannot

13   furnish a specific, legitimate reason to discount the treating

14   physicians’ opinions.

15

16        The ALJ also erred in concluding that Plaintiff’s fibromyalgia is

17   not a medically determinable impairment.   “[T]here are no laboratory

18   tests to confirm the diagnosis [of fibromyalgia].”   Benecke v.

19   Barnhart, 379 F.3d 587, 590 (9th Cir. 2004); see also Revels v.

20   Berryhill, 874 F.3d 648, 666 (9th Cir. 2017) (observing that

21   fibromyalgia is diagnosed in part by evidence showing that another

22   condition does not account for a patient’s symptoms).   Consequently,

23   the presence of assertedly “mild” findings and snapshot evaluations of

24

25        11
               The Court does not have Dr. Silverman’s initial report,
26   which may have found lesser limitations. The Court only has Dr.
     Silverman’s follow up reports suggesting that Plaintiff might not
27   have any work restrictions, but also indicating that he would
     defer to a QME rheumatologist concerning Plaintiff’s fibromyalgia
28   (A.R. 592-93).

                                        24
 1   Plaintiff’s physical abilities, (which are inconsistent with other

 2   snapshot evaluations), cannot properly impugn medical opinions

 3   regarding fibromyalgia.   See Revels v. Berryhill, 874 F.3d at 657

 4   (“SSR 12-2p recognizes that the symptoms of fibromyalgia ‘wax and

 5   wane’ and that a person may have ‘bad days and good days’”) (citation

 6   omitted); Johnson v. Astrue, 597 F.3d 409, 410 (1st Cir. 2009) (“the

 7   musculoskeletal and neurological examinations are normal in

 8   fibromyalgia patients, and there are no laboratory abnormalities”)

 9   (quoting Harrison’s Principles of Internal Medicine at 2056 (16th ed.

10   2005)); McCormick v. Colvin, 2013 WL 3972700, at *15 (N.D. Iowa

11   July 26, 2013), adopted, 2013 WL 4401853 (N.D. Iowa Aug. 14, 2013)

12   (“Because [fibromyalgia] is a rheumatic disease, it is not diagnosed

13   through the type of objective findings utilized with neurological

14   orthopedic disorders. . . .   In short, the fact that McCormick had

15   relatively normal MRI findings and lacked other objective findings

16   that would suggest neurological or orthopedic impairments does not

17   provide a good reason for discounting Dr. Luft’s opinions”); Reliford

18   v. Barnhart, 444 F. Supp. 2d 1182, 1190-91 (N.D. Ala. 2006)

19   (“Fibromyalgia is not diagnosed by MRI or x-rays. . . .   The negative

20   MRI and x-ray scans are meaningless in fibromyalgia cases”); Curtis v.

21   Astrue, 623 F. Supp. 2d 957, 967 (S.D. Ind. 2009) (“The ALJ’s

22   conclusion that Plaintiff’s normal MRI and normal neurological results

23   were inconsistent with her diagnosis of fibromyalgia misunderstands

24   the nature of fibromyalgia”); cf. Coleman v. Astrue, 423 Fed. App’x

25   754, 755 (9th Cir. 2011) (the ALJ erred by “rel[ying] on the absence

26   of objective physical symptoms of severe pain as a basis for

27   disbelieving [claimant’s] testimony regarding” effects of fibromyalgia

28   symptoms).

                                        25
 1         The ALJ’s cursory rejection of Dr. Salick’s fibromyalgia

 2   diagnosis is not supported by substantial evidence.    Dr. Salick’s

 3   diagnosis followed Dr. Bakshian’s opinion that Plaintiff may have

 4   fibromyalgia.    The ALJ postulated that fibromyalgia is not a medically

 5   determinable impairment because Plaintiff supposedly did not have the

 6   symptoms required under Social Security Ruling 12-2p (A.R. 20).      To

 7   the contrary, as Dr. Salick explained (and as detailed in Social

 8   Security Ruling 12-2p), a person suffers from fibromyalgia if she has:

 9   (1) widespread pain that has lasted at least three months;

10   (2) repeated manifestations of six or more fibromyalgia symptoms,

11   signs or co-occurring conditions (e.g., muscle pain, fatigue or

12   tiredness, headache, numbness or tingling, insomnia, depression, and

13   anxiety disorder); and (3) other causes of symptoms have been

14   excluded.    See A.R. 483, 486; Social Security Ruling 12-2p.   According

15   to the medical records, Plaintiff (often and for years) had complained

16   of widespread muscle pain (A.R. 326, 338, 446, 474-79, 499-500, 527-

17   28, 555, 562, 631), fatigue (A.R. 431, 474, 479), headache (A.R. 326,

18   409, 431, 467, 528, 563), numbness or tingling (A.R. 326, 499, 527-28,

19   555, 562, 631), insomnia (A.R. 326, 338, 409, 431, 467, 502, 563,

20   631), depression (A.R. 502, 528, 562, 604) and anxiety (A.R. 528, 562,

21   604).   No other rheumatologist evaluated Plaintiff.   No examining or

22   treating doctor disagreed with Dr. Salick’s diagnosis of fibromyalgia

23   diagnosis.    On the present record, substantial evidence fails to

24   support the ALJ’s finding that Plaintiff’s alleged fibromyalgia was

25   not a medically determinable impairment.    Accordingly, the ALJ erred

26   by failing to consider any fibromyalgia-related limitations in

27   assessing Plaintiff’s residual functional capacity.    See Revels v.

28   ///

                                         26
 1   Berryhill, 874 F.3d at 662.12

 2

 3   III. The Court is Unable to Deem the Errors Harmless; Remand for

 4        Further Administrative Proceedings is Appropriate.

 5

 6        The Court is unable to conclude that the ALJ’s errors were

 7   harmless.   See Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015)

 8   (even though the district court had stated “persuasive reasons” why

 9   the ALJ’s failure to mention the treating physician’s opinion was

10   harmless, the Ninth Circuit remanded because “we cannot ‘confidently

11   conclude’ that the error was harmless”); Treichler v. Commissioner,

12   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where, as in this case, an ALJ

13   makes a legal error, but the record is uncertain and ambiguous, the

14   proper approach is to remand the case to the agency”); see also Molina

15   v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (an error “is harmless

16   where it is inconsequential to the ultimate non-disability

17   determination”) (citations and quotations omitted); McLeod v. Astrue,

18   640 F.3d 881, 887 (9th Cir. 2011) (error not harmless where “the

19   reviewing court can determine from the ‘circumstances of the case’

20   that further administrative review is needed to determine whether

21   there was prejudice from the error”).

22

23        Defendant appears to contend that the ALJ’s failure to find

24   Plaintiff’s fibromyalgia to be a medically determinable impairment

25

26
          12
               Defendant appears to suggest that, even if Plaintiff
27   suffers from fibromyalgia, the disease has not resulted in any
     limitations. The record does not support this suggestion with
28   any degree of certainty.

                                        27
 1   necessarily was harmless, relying on Burch v. Barnhart, 400 F.3d 676,

 2   682 (9th Cir. 2005) (“Burch”) and Taylor v. Astrue, 2010 WL 2773337,

 3   at **2-3 (D. Or. July 12, 2010) (“Taylor”).     Defendant thereby appears

 4   to confuse a failure to find that an alleged impairment is medically

 5   determinable (the present circumstance) with a failure to find that a

 6   medically determinable impairment is severe (the circumstance in

 7   Burch and Taylor).   In assessing residual functional capacity, the

 8   Administration must consider all medically determinable impairments,

 9   even those deemed not severe.   20 C.F.R. § 404.1545(a)(2).   However,

10   in assessing residual functional capacity, the Administration

11   considers only medically determinable impairments.    See id.; Butler v.

12   Colvin, 2016 WL 8232243, at *4-5 (E.D. Wash. Aug. 23, 2016) (“the ALJ

13   found Plaintiff's fibromyalgia was not medically determinable. . . .

14   Consequently, the ALJ did not incorporate Plaintiff's alleged

15   limitations from her fibromyalgia into the RFC [residual functional

16   capacity] finding. . . . [B]y classifying Plaintiff's fibromyalgia as

17   a non-medically determinable impairment - rather than a severe or

18   non-severe impairment - the ALJ excluded the effects of this condition

19   when formulating Plaintiff's RFC, rendering the ALJ's RFC finding

20   suspect”) (citations and quotations omitted).    Therefore, the ALJ did

21   not consider the effects of Plaintiff’s fibromyalgia when defining

22   Plaintiff’s residual functional capacity.   See id.   Accordingly (and

23   unlike the circumstance in Burch and Taylor), the Court is unable to

24   conclude that the ALJ’s error was harmless.13

25   ///

26
           13
27             The Court also observes that the Ninth Circuit reversed
     the Taylor decision more than eight years ago. See Taylor v.
28   Commissioner, 659 F.3d 1228 (9th Cir. 2011).

                                        28
 1         Remand is appropriate because the circumstances of this case

 2   suggest that further administrative review could remedy the ALJ’s

 3   errors.   McLeod v. Astrue, 640 F.3d at 888; see also INS v. Ventura,

 4   537 U.S. 12, 16 (2002) (upon reversal of an administrative

 5   determination, the proper course is remand for additional agency

 6   investigation or explanation, except in rare circumstances); Dominguez

 7   v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district

 8   court concludes that further administrative proceedings would serve no

 9   useful purpose, it may not remand with a direction to provide

10   benefits”); Treichler v. Commissioner, 775 F.3d at 1101 n.5 (remand

11   for further administrative proceedings is the proper remedy “in all

12   but the rarest cases”); Garrison v. Colvin, 759 F.3d 995, 1020 (9th

13   Cir. 2014) (court will credit-as-true medical opinion evidence only

14   where, inter alia, “the record has been fully developed and further

15   administrative proceedings would serve no useful purpose”); Harman v.

16   Apfel, 211 F.3d 1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038

17   (2000) (remand for further proceedings rather than for the immediate

18   payment of benefits is appropriate where there are “sufficient

19   unanswered questions in the record”).   There remain significant

20   unanswered questions in the present record.   Cf. Marsh v. Colvin, 792

21   F.3d at 1173 (remanding for further administrative proceedings to

22   allow the ALJ to “comment on” the treating physician’s opinion).

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                        29
 1                                 CONCLUSION

 2

 3        For all of the foregoing reasons,14 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: October 31, 2019.

10

11                                              /s/
                                           CHARLES F. EICK
12                                 UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          14
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                          30
